DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to an amendment filed on 01/19/2021.  Claims 1-24 are currently pending, of which claims 1. 9 and 17 are amended.

Response to Arguments
Applicant’s remarks, see pages 5-11, with respect to the rejections under 35 USC 103 have been fully considered but are not persuasive.  The rejections are maintained, however a new interpretation of claims 1, 9 and 17 is made based on the amendments.
Regarding claim 1, Applicant argues that Jackson and Tenner do not teach “monitor for a condition associated with a first cloud computing resource performing a cloud computing operation”.  Examiner respectfully disagrees.  Jackson (see [0052]-[0053]) discloses a broker monitoring parameters associated with how a compute environment’s/cloud’s compute resources (which includes a first cloud computing resource) are processing a workload (cloud computing operation) in order to determine if a threshold (condition) is met.  Therefore, Jackson discloses the claimed limitation.
Applicant also argues that the cited references do not teach “determine that the condition associated with the first cloud computing resource has occurred, the condition 
Applicant additionally argues that the references do not teach “analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation and located within a particular governmental boundary or geographic boundary”.  However, Jackson (see [0052]-[0053]) discloses identifying and selecting new compute resources (which include a second cloud computing resource) that are cheaper for processing the workload (cloud computing operation).  Jackson (see [0079]) also discloses that the broker can restrict the workload to resources within domestic clouds (geographic boundary).
Regarding claim 5, Applicant argues that Jackson does not teach “compare the first cloud computing resource with a cloud policy to determine that the condition has occurred”.  Again, the Examiner respectfully disagrees.  In the remarks, Applicant is attempting to define “cloud policy” by using the specification, however the BRI of “cloud 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9, 11-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2012/0179824) in view of Tenner et al. (US 2019/0155511), hereinafter Tenner.
Regarding claim 1, Jackson discloses a system comprising: 
Jackson, Fig. 1, [0033]: broker comprising a memory); and 
at least one processor to (Jackson, [0033]: broker comprising a processor): 
monitor for a condition associated with a first cloud computing resource performing a cloud computing operation (Jackson, [0052]-[0053]: monitoring parameters associated with how cloud compute resources (first cloud computing resource) are processing a workload (cloud computing operation) in order to determine if a threshold (condition) is met); 
determine that the condition associated with the first cloud computing resource has occurred (Jackson, [0052]- [0053]: analyzing the parameters to determine when the threshold (condition) is met), the condition comprising one of a change in operational metadata and operational behavior of the cloud computing operation (Jackson, [0035]: the parameters include the cost per unit of a compute resource (operational behavior); [0053]: determining when the resources become more expensive (change in operational behavior)); 
analyze the condition associated with the first cloud computing resource and compare the first cloud computing resource with a second cloud computing resource that is capable of performing at least a subset of the cloud computing operation (Jackson, [0052]-[0053]: identifying and selecting new compute resources (second cloud computing resource) that are cheaper for processing the workload (cloud computing operation)) and located within a particular governmental boundary or geographic boundary (Jackson, [0079]: restricting the workload to resources within domestic clouds (geographic boundary)); 
Jackson, [0053], [0079]: migrating the processing of the workload (cloud computing operation) to the cheaper resources (second cloud computing resource)).
Jackson does not explicitly disclose send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the second cloud computing resource.
However, Tenner discloses send at least one notification to a computing device about the condition associated with the first cloud computing resource and information associated with a modification of the cloud computing operation from the first cloud computing resource to the second cloud computing resource (Tenner, [0077]: sending a notification to a cloud computing system (computing device) regarding the condition/reason for the movement of data blocks from a first to a second storage tier (cloud computing resource), and the performance (cloud computing operation) of the second storage tier (second cloud computing resource)).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Tenner before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines when to move workloads between cloud computing resources as taught by Jackson, to include sending a notification regarding the movement to a cloud computing system/tenant as taught by Tenner.  The motivation for doing so would have been to enable cloud computing system/tenant to use this information to manage the allocation of resources Tenner, [0019]-[0020]).
Regarding claim 9, the limitations have been addressed in the rejection of claim 1.
Regarding claim 17, the limitations have been addressed in the rejection of claim 1, and furthermore, Jackson discloses a non-transitory computer-readable storage medium, having instructions stored thereon that, when executed by a computing device cause the computing device to perform operations (Jackson, [0087]).
Regarding claim 3, Jackson discloses wherein the first cloud computing resource comprises one of compute resources, network resources, storage resources, an operating system, application software, data ingress services, and data egress services (Jackson, [0083]: compute resources).
Regarding claim 4, Jackson discloses wherein the condition is associated with one of usage of the first cloud computing resource during a particular period of time (Jackson, [0053]: processing a workload in a compute environment (cloud computing resource) only at night
Regarding claim 5, Jackson discloses the at least one processor further to compare the first cloud computing resource with a cloud policy to determine that the condition has occurred (Jackson, [0047]: broker applies SLA requirements (cloud policies) to determine when to migrate (i.e. a condition has occurred) a workload from a cloud (cloud computing resource)).
Regarding claim 6, Jackson discloses the at least one processor further to remediate the condition (Jackson, [0047], [0053]: broker migrates a workload being processed in a cloud whose performance drops below a threshold to another cloud).
Jackson does not explicitly disclose initiate at least one of an immediate backup of data, replication of data, migration of data, and granting permission for a cloud resource authentication request for the second cloud computing resource.
However, Tenner discloses initiate at least one of an immediate backup of data, replication of data, migration of data, and granting permission for a cloud resource authentication request for the second cloud computing resource (Tenner, [0068]-[0069]: migrating a tenant’s data in response to triggering conditions such as exceeding thresholds).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Tenner before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker determines to move workloads between cloud computing resources when thresholds are not met as taught by Jackson, to include migrating a tenant’s data in response to the violated thresholds as taught by Tenner.  The motivation for doing so would have been to optimize costs, performance and/or storage space (Tenner, [0068]
Regarding claim 7, Jackson discloses wherein the second cloud computing resource comprises one of an on-premise cloud computing resource and an off-premise cloud computing resource (Jackson, [0083]: migrating a workload from a private cloud to a public cloud (off-premise cloud computing resource)).
Regarding claim 8, Jackson discloses wherein the second cloud computing resource has at least one of a shorter operation execution time for the cloud computing operation than the first cloud computing resource, a faster data operation transfer rate for the cloud computing operation than the first cloud computing resource, a lower operation failure rate for the cloud computing operation than the first cloud computing resource (Jackson, [0041]: broker matches workload to a cloud based on likelihood of failure), and a lower financial cost for the cloud computing operation than the first cloud computing resource (Jackson, [0035], [0076]).
Regarding claims 11-16, the limitations have been addressed in the rejections of claims 3-8, respectively.
Regarding claims 19-24, the limitations have been addressed in the rejections of claims 3-8, respectively.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson in view of Tenner, and further in view of Asano et al. (US 2009/0235046), hereinafter Asano.
Regarding claim 2, Jackson and Tenner do not explicitly disclose wherein the cloud computing operation comprises one of a data protection operation, a data backup operation, data replication, and backup of on-premise data.
Asano, [0090]-[0092]: determining the status of storage operations in a volume of a storage apparatus, and detecting when a switch to another volume needs to be made; [0208]-[0209]: storage operations include data replication).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson, Tenner and Asano before him or her before the effective filing date of the claimed invention, to modify a method in which a cloud broker monitors the performance of cloud computing resources as taught by Jackson and Tenner, to include monitoring the performance of storage operations such as data replication as taught by Asano.  The motivation for doing so would have been to provide a high reliability storage system by enabling uninterrupted storage operations (Asano, [0003], [0015]).
Regarding claims 10 and 18, the limitations have been addressed in the rejection of claim 2.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Friday 9:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LESA M KENNEDY/Examiner, Art Unit 2458                                                                                                                                                                                             
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458